Honorable Robert S. Calvert             Opinion No. U- 790
State Comptroller of Public Accounts
Capitol Station                         Re:   Duty of State Comp-
Austin, Texas                                 troller to withhold
                                              issuance of state
                                              warrants to state
                                              agency, department
                                              or employee against
                                              whom complaint is made
                                              of discrimination un-
                                              der Article 6252-16,
Dear Mr. Calvert:                             Vernon's Civil Statutes.

     you have requested an official opinion from this office con-
cerning the above subject which is restated as follows:
          "Does the Comptroller have the affirmative duty
     to withhold issuance of any state warrants to any
     state department or agency, or any person employed
     by such department or agency, simply because com-
     plaint is made to him that such department, agency,
     or person may be discriminating against some person
     in violation of Article 6252-16, Vernon's Civil
     Statutes?"
       A careful study of Article 6252-16, Vernon's Civil Statutes,
shows eight (8) listed prohibitions against discriminatory prac-
tices by state   or local government officers or employees in
Section   1 of said Article.
     Section 2 of said Article gives the equitable remedy for
violations under Section 1, as follows:
          "Whenever a person has engaged, or there are rea-
     sonable grounds to believe that a person is about to
     engage in an act or practice prohibited by Section 1
     of this Act, a civil action for preventive relief,
     including an application for a permanent or temporary
     injunction, restraining order, or other order, may be

                             -3842-
Honorable Robert S.'Calvert, page 2. (M-790)


       instituted by the person aggrieved. In an action
       commenced under this Section, the court, in its
       discretion, may allow the prevailing party, other
       than the state, a reasonable attorney’s fee as
       part of the costs, and the state is liable for
       costs the same as a private person."
     Section 3 of said Article states the penal provisions for
violation as follows:
            "A person who knowingly violates a provision
       of this Act is guilty of a misdemeanor and upon
       conviction is punishable by a fine of not more
       than One Thousand Dollars ($1,000) or by impri-
       sonment in the county jail for not more than one
       year or by both."
      This Act in no way authorizes the Comptroller, or gives
to him a duty of any kind, to withhold issuance of any state
warrants to any state department or agency, or employee,
simply because a complaint is made to him that such depart-
xnent, agency, or employee may be discriminating against
some person in violation of the Act. The provisions herein
are clear as to the remedies for a violation. They must be
deemed exclusive, since it is settled that, " ... When a
specific remedy is provided for the enforcement of a sta-
tutory right, the remedy is exclusive." 53 Tex.Jur.Zd 16
Statutes, Sec. 8, and numerous authorities there cited.
       The answer to your   question must accordingly be in the
negative.


                              SUMMARY
            The State Comptroller does not have an affirma-
       tive duty to withhold issuance of any state warrants
       to any state department, agency, or employee, sim-
       ply because a complaint is made to him that such
       department or agency, or employee, may be discri-
       minating against some person in violation of Article
       6252-16, Vernon's Civil Statutes. The statutory
       remedies for violation are exclusive.




                                 -3843-
Honorable Robert S. Calvert, page 3. (M-790)


                                 ~9
                             Reepectfully sljpmitted,




Prepared by Sam Jones
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Max Hamilton
Steve Iiollahan
Charles Parrett
Gordon Cass
MRADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WRITE
First Assistant




                             -3844-